Attachment to the Advisory Action
Response to Arguments/Remarks
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rauner US Patent
Publication No. 2014/0364081 (“Rauner’) in view of Lin et al. US Patent Publication No. 2007/0201627
(“Lin”).  Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rauner US Patent
Publication No. 2014/0364081 (“Rauner’) in view of deCharms et al. US Patent Publication No.
2014/0368601 (“deCharms”) and Lin et al. US Patent Publication No. 2007/0201627 (“Lin”).

	Applicant disagreed with the examiner’s statement that, “Applicant’s recited limitation is not the actual claim language” and requested the examiner to identify any miswording. (Remarks, p. 10)
	In response, as identified in the prior Office action, Applicant stated the limitation, in quotations, “[alters] the value of the data in a memory or storage location associated with the first of the
devices in the first plurality . . .” (see Remarks filed on January 4, 2022, p. 9).  The examiner identified the actual language of the claim as, “altering the value of the data in a memory or storage location under the control of the computer processor and associated with the first of the devices in the first plurality of hand-held devices…”  See the underlined for differences in claim language.

	Applicant argued that the applied art does not disclose execution of instructions on a hand-
held device to cause a computer system processor to both: (i) alter a data value and (ii) automatically send a notification of the alarm situation to one or more persons. (Remarks, p. 11) Applicant argued that the teachings of Rauner are not consistent with Applicant’s teachings to automatically, i.e. unconditionally, send the notification.  (Remarks, p. 13)
	In response, the examiner respectfully disagrees that the term “automatically” is required to be interpreted as unconditional such that automatically sending the notification requires unconditionally sending the notification.  The claim uses the term “automatically” without specifying “unconditionally” and the specification does not define “automatically” as “unconditionally.”  The definition of the term “automatic” covers an action performed by a machine, opposite of manual, and is typically interpreted as such in the art (for example, South et al. US Patent Publication No. 2017/0105108, para. [0054] push notifications may be transmitted to user devices automatically or manually.  Ricci US Patent Publication No. 2016/0249853, para. [0706] task could be performed automatically, such that, for example, local law enforcement is notified without necessary requiring user input. Waisel et al. US Patent Publication No. 2016/0156775, para. [0008] push notification is essentially transparently (to the user) and automatically (without user intervention or approval or input).   According to Rauner, the Emergency Response Computer System, in response to receiving a message, transmits a notification to the appropriate response units if the conditions are met.  

	Applicant argued that, in Rauner, not all “trigger messages,” “emergency messages” and “trigger alert messages” are sent forward.  (Remarks, p. 14)  The “trigger alert message” is not defined or used in the Rauner reference in the context of causing a notification to be sent as a first level of response…” (Remarks, p. 15).
	In response, the claims do not require that every service request result in the sending of the notification.  The claim recites of single service request, “a service request,” that causes the transmission of the notification.  Regarding Applicant’s second argument, the examiner disagrees that the trigger messages are not used in the context of causing a notification to be sent.  Rauner, on paragraph [0071], describes based on upon the content of the emergency trigger messages, determining a level of response to the emergency trigger messages.  Rauner, on paragraph [0073], describes notification module 155 configured to notify the appropriate response units identified in paragraph [0071].  Rauner, on paragraph [0074] and [0075], further describes analyzing the trigger messages to determine triggering of a mass event, and in response, transmit subscriber emails designated for receipt of emergency messages.  Therefore, Rauner discloses trigger messages that cause a notification to be sent.

	Applicant argued that with regard to Lin, there is no express or specific disclosure of sending a “service request” as expressly required by claim 23. (Remarks, p. 15)  Lin teaches against automatic sending the notification by teaching the need for requiring further interaction with the caller for validation consistent with the claims of Lin (Remarks, p. 16).
	In response, the examiner disagrees that Lin does not teach a “service request.”  Lin, on paragraph [0010], describes “requests for service” and describes a request to send an urgent message.  Regarding the second argument, as explained above, Applicant appears to interpret the term “automatically” as unconditionally.  However, the claim does not specify the term “automatically” as “unconditionally,” and the specification does not define “automatically” as “unconditionally.”  Lin’s request results in the consulting of a recipient table and the sending of the urgent message to recipients of the table (paragraph [0024]).  In this case, the urgent messages are sent based on the recipient table and is not performed by a person, i.e. automatic.

	Applicant argued that the rejection failed to distinguish between acknowledging whether a request has been made and the command nature of sending a “service request” and claimed REST service request (Remarks, p. 16).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., REST service request) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445